Case 1:21-cr-00028-TSK-MJA Document 1 Filed 04/06/21 Page 1 of 10 PageID #: 1


                     UNITED STATES DISTRICT COURT FOR THE                                   F I LED
                      NORTHERN DISTRICT OF WEST VIRGINIA
                                                                                           APR $ 2021
                                                                                      US. DISTRICT COURT-WVND
                                                                                        WHEELING, WV 26003

  UNITED STATES OF AMERICA,


                                                   Criminal No.     ,1~ j      CR 7-3
  v.                                                                 18   U.S.C.   §2
                                                   Violations:       18   U.S.C.   § 371
                                                                     18   U.S.C.   § 922(a)(6)
  CURTIS NEAL,                                                       18   U.S.C.   § 922(g)(1)
  KAREEM NEAL,                                                       18   U.S.C.   § 924(a)(2)
  BUKIYE HATTEN, and                                                 21   U.S.C.   § 841(a)(1)
  KADIR REEVES,                                                      21   U.S.C.   § 841(b)(1)(C)
                              Defendants.




                                        INDICTMENT

       The Grand Jury charges that:

                                         COUNT ONE

                         (Conspiracy to Violate Federal Firearms Laws)

       From in or about November 2019, until January 20, 2020, in or near Morgantown,

Monongalia County, within the Northern District of West Virginia and elsewhere, defendants

CURTIS NEAL, KAREEM NEAL, BUKIYE HATTEN, and KADIR REEVES, together and

with other persons, did combine, conspire, confederate and agree to commit an offense against the

United States, to wit, to knowingly make false written statements which are intended and likely to

deceive a Federal Firearm Licensee regarding the lawfulness of the sale of firearms in connection

with the acquisition of firearms, in violation of Title 18, United States Code, Sections 922(a)(6)

and 924(a)(2).
Case 1:21-cr-00028-TSK-MJA Document 1 Filed 04/06/21 Page 2 of 10 PageID #: 2


                                    MANNER AND MEANS

   1. At all times relevant to this indictment, defendants CURTIS NEAL, and KAREEM

       NEAL were prohibited from possessing and purchasing firearms. BUKIYE HATTEN,

       who does not have a felony conviction prohibiting her from purchasing firearms, was

       recruited to purchase firearms for defendants from Federal Firearms Licensees (FFLs) at

       gun shows in Morgantown, West Virginia.

   2. It was further a part of the scheme for defendants CURTIS NEAL and KAREEM NEAL

       to purchase firearms from private sellers at gun shows to avoid completing the ATF Form

       4473 to purchase firearms.

   3. Defendants CURTIS NEAL and KADIR REEVES transported the illegally obtained

       firearms to New Jersey.

                                         OVERT ACTS

       In furtherance of the conspiracy and to achieve the objects thereof, the defendants and

others known and unknown to the Grand Jury, committed and caused to be committed the

following overt act in the Northern District of West Virginia and elsewhere:

   1. On November 16, 2019, in Morgantown, West Virginia, defendant BUKIYE HATTEN,

       unlawfully and falsely executed ATF Form 4473 to purchase ten firearms from a Federal

       Firearms Licensee (FFls) for defendants CURTIS NEAL and KADIR REEVES.

   2. On November 16, 2019, in Morgantown, West Virginia, defendant BUKIYE HATTEN,

       unlawfully and falsely executed ATF Form 4473 to purchase four firearms from a Federal

       Firearms Licensee (FFls) for defendants CURTIS NEAL and KADIR REEVES.

And other OVERT ACTS all in violation of Title 18 United States Code, Section, 371.
Case 1:21-cr-00028-TSK-MJA Document 1 Filed 04/06/21 Page 3 of 10 PageID #: 3


                                          COUNT TWO

   (Aiding and Abetting the False Statement in Connection with the Acquisition of Firearms)

       On or about November 16, 2019, in Monongalia County, in the Northern District of West

Virginia, defendant BUKIYE HATTEN, aided and abetted by defendants CURTIS NEAL and

KADIR REEVES, in connection with the attempted acquisition of firearms, that is a Taurus

pistol, model G2C, 9mm caliber, serial number TLZ52807; a Taurus pistol, model G2S, 9mm

caliber, serial number TLT16970; a Taurus pistol, G2S, 9mm caliber, serial number TMC 14480;

a Taurus pistol, model G2S, 9mm caliber, serial number TLTO 1526; a Taurus pistol, model 02S,

9mm caliber, serial number TLTO15O3; a Ruger pistol, model LC9, 9mm caliber, serial number

329-14088; Taurus pistol, model Spectrum, .380 caliber, serial number 1F140177; a Taurus pistol,

model Spectrum, .380 caliber, serial number 1F12 1537; a Ruger pistol, model P944, .40 caliber,

serial number 341-36121; and a Diamondback, pistol, model DB380, .380 caliber, serial number

Zk6470; from a licensed dealer of firearms, did knowingly make a false written statenient that was

intended and likely to deceive such dealer with respect to a fact material to the lawfulness of the

sale of such firearms, that is BUKIYE HATTEN falsely asserted in the Bureau of Alcohol,

Tobacco, and Firearms, and Explosive form 4473, Firearms Transaction Record that she was the

actual purchaser of said firearms; in violation of Title 18, United States Code, Sections 922(a)(6),

924(a)(2), and 2.
Case 1:21-cr-00028-TSK-MJA Document 1 Filed 04/06/21 Page 4 of 10 PageID #: 4


                                         COUNT THREE

   (Aiding and Abetting the False Statement in Connection with the Acquisition of Firearms)

       On or about November 16, 2019, in Monongalia County, in the Northern District of West

Virginia, defendant BUKIYE HATTEN, aided and abetted by defendants CURTIS NEAL, and

KADIR REEVES, in connection with the attempted acquisition of firearms, that is a Taurus

revolver, model 856, .38 caliber, serial number LR841 13; a Taurus revolver, model 856-SS, .38

caliber, serial number MS80177; a SCCY pistol, model CPX-1, 9mm caliber, serial number

770579; and a Rock Island/Armscc revolver, model 206, .38 caliber, serial number R1A1953749;

from a licensed dealer of firearms, did knowingly make a false written statement that was intended

and likely to deceive such dealer with respect to a fact material to the lawfulness of the sale of

such firearms, that is BUKIYE HATTEN falsely asserted in the Bureau of Alcohol, Tobacco, and

Firearms, and Explosive form 4473, Firearms Transaction Record that she was the actual purchaser

of said firearms; in violation of Title 18, United States Code, Sections 922(a)(6), 924(a)(2), and 2.
Case 1:21-cr-00028-TSK-MJA Document 1 Filed 04/06/21 Page 5 of 10 PageID #: 5


                                            COUNT FOUR

                            (Possession with Intent to Distribute of Heroin)

        On or about January 18, 2020, in Monongalia County, in the Northern District of West

Virginia, defendant CURTIS NEAL, did unlawfully, knowingly, intentionally and without

authority possess with intent to distribute a mixture and substance containing a detectable amount

of heroin, a Schedule I narcotic controlled substance; in violation of Title 21, United States Code,

Sections 841 (a)( 1) and 841 (b)( 1 )(C).
Case 1:21-cr-00028-TSK-MJA Document 1 Filed 04/06/21 Page 6 of 10 PageID #: 6


                                           COUNT FIVE

                   (Possession with Intent to Distribute Cocaine Hydrochloride)

        On or about January 18, 2020, in Monongalia County, in the Northern District of West

Virginia, defendant CURTIS NEAL, did unlawfully, knowingly, intentionally and without

authority possess with intent to distribute a mixture and substance containing a detectable amount

of cocaine hydrochloride, also known as “coke,” a Schedule II narcotic controlled substance; in

violation of Title 21, United States Code, Sections 841 (a)( 1) and 841 (b)( 1 )(C).
Case 1:21-cr-00028-TSK-MJA Document 1 Filed 04/06/21 Page 7 of 10 PageID #: 7


                                         COUNT SIX

                               (Unlawful Possession of a Firearm)

       On or about January 18, 2020, in Monongalia County, in the Northern District of West

Virginia, defendant CURTIS NEAL, knowing he had previously been convicted of a crime

punishable by imprisonment for a term exceeding one year, that is Unlawful Possession of a

Weapon and Robbery in the New Jersey Superior Court, Essex County, in case number 5-11-2662,

and Possession of CDS, Possession of CDS with Intent, and Possession of CDS with Intent to

Distribute within 1000 Feet in the New Jersey Superior Court, Hudson County, case number I-

1121-6-99, knowingly possessed firearms, to wit, a Sturm, Ruger & Co., Inc. semi-automatic

pistol, model LCP II, .380 caliber, serial number 380098541 and a Beemiller Inc. semi-automatic

pistol (Hi-Point) model C9, 9mm caliber serial number 036029, saia firearms were in and affecting

commerce; in violation of Title 18, United States Code, Sections 922(g)(1), 924(a)(2) and 2.
Case 1:21-cr-00028-TSK-MJA Document 1 Filed 04/06/21 Page 8 of 10 PageID #: 8


                                        COUNT SEVEN

                               (Unlawful Possession of a Firearm)

       On or about January 18, 2020, in Monongalia County, in the Northern District of West

Virginia, defendant KAREEM NEAL, knowing he had previously been convicted of a crime

punishable by imprisonment for a term exceeding one year, that is Possession of CDS with Intent

within 1000 Feet of a School in the New Jersey Superior Court, Hudson County, case number

1232-7-00, and Possession of a Weapon in the New Jersey Superior Court, Hudson County, case

number 1092-08-05, to wit, a Sturm, Ruger & Co., Inc. semi-automatic pistol, model LCP II, .380

caliber, serial number 380098541 and a l3eemiller Inc. semi-automatic pistol (Hi-Point) model C9,

9mm caliber serial number 036029, said firearms were in and affecting commerce; in violation of

Title 18, United States Code, Sections 922(g)(1), 924(a)(2) and 2.
Case 1:21-cr-00028-TSK-MJA Document 1 Filed 04/06/21 Page 9 of 10 PageID #: 9


                                 FORFEITURE ALLEGATION

                                     Controlled Substance Act

        1.     Pursuant to Title 21, United States Code, Section 853 and Title 21, United States

Code, Sections 841 and 856, the government will seek the forfeiture of property as part of the

sentence imposed in this case; that is, the forfeiture of any property used, or intended to be used,

to commit or to facilitate the commission of the above referenced offense, and any property

constituting, or derived from, proceeds obtained directly or indirectly, as a result of such offense,

including the following:


   •    Taurus pistol, model G2C, 9mm caliber, serial number TLZ52807;

   •    Taurus pistol, model 02S, 9mm caliber, serial number TLT 16970;

   •    Taurus pistol, G25, 9mm caliber, serial number TMC 14480;

   •    Taurus pistol, model G2S, 9mm caliber, serial number TLTO 1526;

   •    Taurus pistol, model G2S, 9mm caliber, serial number TLTO 1503;

   •    Ruger pistol, model LC9, 9mm caliber, serial number 329-14088;

   •    Taurus pistol, model Spectrum, .380 caliber, serial number 1F140177;

   •    Taurus pistol, model Spectrum, .380 caliber, serial number 1F121537;

   •    Ruger pistol, model P944, .40 caliber, serial number 341-36121;

    •   Diamondback, pistol, model DB380, .380 caliber, serial number Zk6470;

    •   Taurus revolver, model 856, .38 caliber, serial number LR841 13;

    •   Taurus revolver, model 856-SS, .38 caliber, serial number MS8O 177;

    •   SCCY pistol, model CPX-1, 9mm caliber, serial number 770579;

    •   Rock Island/Armscc revolver, model 206, .38 caliber, serial number R1A1953749;

    •   Sturm, Ruger & Co., Inc. semi-automatic pistol, model LCP II, .380 caliber, serial number

        380098541; and
Case 1:21-cr-00028-TSK-MJA Document 1 Filed 04/06/21 Page 10 of 10 PageID #: 10


       o   a Beemiller Inc. semi-automatic pistol (Hi-Point) model C9, 9mm caliber serial number

           036029.


           2.     Pursuant to Title 28, United States Code, Section 2461(c), the government will seek

 forfeiture of substitute property up to the value of property subject to direct forfeiture that is not

 available for forfeiture on account of any act or omission contemplated by Title 21, United States

 Code, Section 853(p)(1).


                                                        A true bill,

                                                        /s/
                                                        Grand Jury Foreperson

 /5/
 RANDOLPH J. BERNARD
 Acting United States Attorney

 Zelda E. Wesley
 Assistant United States Attorney
